OPINION ON REHEARING
Westinghouse asserts numerous errors in our decision, Indiana Department of Environmental Management v. Conard (1992), Ind.App., 589 N.E.2d 1195. We agree that footnote five (5) should not contain references to Paragraphs 2, 100, and 187, as these portions of the Decree are contained in the Record. See Record at 1688, 1949, and 1702. We therefore delete the references to these paragraphs contained in footnote five (5). This misstatement is in no way material to our resolution of the issues addressed in our opinion, and we thus deny rehearing in all other respects. The revised footnote should read:
5. Westinghouse also refers to Paragraph 111 in its appellant's brief. Appellant's Brief at 19-20. However, the record contains only excerpts from the Decree, and this paragraph is not included in these excerpts. Thus, we may not consider it, notwithstanding Westinghouse's inclusion of the entire Decree in its appendix. See Ind.Appellate Rule 8.3(A)(5) (statement of facts must include appropriate references to the record); International Fidelity Insurance Co. v. State (1991), Ind.App., 567 N.E.2d 1161, 1164 (improper to discuss in brief facts which are not included in record); see also Turner v. State (1987), Ind., 508 N.E.2d 541, 543 (material included in appendix but not properly made part of record of proceedings pursuant to Ind.Appellate Rule 7.2 is outside record of cause and may not be considered).
Rehearing denied.
CONOVER and SHARPNACK, JJ., concur.